


110 HRES 471 EH: Congratulating the National Hockey League

U.S. House of Representatives
2007-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 471
		In the House of Representatives, U.
		  S.,
		
			July 30, 2007
		
		RESOLUTION
		Congratulating the National Hockey League
		  Champions, the Anaheim Ducks, on their victory in the 2007 Stanley Cup
		  Finals.
	
	
		Whereas on June 6, 2007, in Anaheim, California, the
			 Anaheim Ducks won the National Hockey League Stanley Cup, with a 6–2 victory
			 over the Ottawa Senators in the decisive fifth game of the championship
			 series;
		Whereas the Ottawa Senators proved worthy opponents and
			 should be congratulated for a hard-fought Stanley Cup series;
		Whereas the Ducks’ win marked their first Stanley Cup
			 title in franchise history;
		Whereas the Ducks’ win marked the first National Hockey
			 League sports championship won by a team from the State of California;
		Whereas owners Henry and Susan Samueli and general manager
			 Brian Burke have created a model franchise, assembling a team that rose from an
			 unstable past to the pinnacle of its sport today;
		Whereas the Ducks were ably led by head coach Randy
			 Carlyle, and assistant coaches Newell Brown and Dave Farrish;
		Whereas Ducks team members Francois Beauchemin, Ilya
			 Bryzgalov, Sebastien Caron, Ryan Carter, Joe DiPenta, Ryan Getzlaf,
			 Jean-Sebastien Giquere, Mark Hartigan, Kent Huskins, Chris Kunitz, Ric Jackman,
			 Todd Marchant, Brad May, Andy McDonald, Drew Miller, Travis Moen, Joe Motzko,
			 Scott Niedermayer, Rob Niedermayer, Sean O’Donnell, Samuel Pahlsson, George
			 Parros, Dustin Penner, Corey Perry, Chris Pronger, Aaron Rome, Teemu Selanne,
			 Ryan Shannon, and Shawn Thorton, are all worthy of praise and admiration for
			 their contributions to the resilient championship team;
		Whereas Scott Niedermayer, the Ducks’ team captain and a
			 33-year old veteran, was awarded the Conn Smythe Trophy as the most valuable
			 player of the National Hockey League post-season;
		Whereas the Anaheim Ducks introduced a new future for the
			 National Hockey League, creating new fans of the sport’s high level of
			 athleticism and competition;
		Whereas the entire Ducks organization has contributed
			 considerably to the community it represents, generously donating time and
			 resources to a variety of charitable and educational programs for children
			 throughout the State of California; and
		Whereas Anaheim, and all of California, are proud of the
			 accomplishment and dedication of the Anaheim Ducks organization and fans: Now,
			 therefore, be it
		
	
		That the House of Representatives
			 congratulates the National Hockey League Champions, the Anaheim Ducks, on their
			 victory in the 2007 Stanley Cup Finals.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
